44 So. 3d 685 (2010)
Cherylon CRAFT, Sherry Thomas Dewey, Jacqueline Carbine, and Debra Lumpkin Individually and on Behalf of Others Similarly Situated
v.
Theophilus THOMAS, Chairperson of the Board of Commissioners for the Morgan City Housing Authority, and Its Board Members; Wendall Bogan, Executive Director of the Morgan City Housing Authority, City of Morgan City, ABC and XYZ Insurance Companies.
No. 2010-C-1109.
Supreme Court of Louisiana.
September 3, 2010.
*686 Denied.
JOHNSON, J., would grant.